Case 1:21-cv-21519-FAM Document 12 Entered on FLSD Docket 06/29/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                               Case Number: 21-21519-CIV-MORENO

  ERNESTO GONZALEZ,

                  Plaintiff,
  vs.

  TENANT TRACKER, INC., and HILLCREST
  DAVIDSON & ASSOCIATES,

              Defendants.
  _________________________________________/

           ORDER TRANSFERRING CASE TO EASTERN DISTRICT TO TEXAS

          THIS CAUSE came before the Court upon Stipulation of Transfer of Case to the Eastern

  District of Texas (D.E. 11), filed on June 28, 2021.

          THE COURT has considered the pertinent portions of the record, and being otherwise

  fully advised in the premises, it is

          ADJUDGED that the case is TRANSFERRED to the Eastern District of Texas pursuant

  to the parties’ stipulation and 28 U.S.C. § 1404(b).



          DONE AND ORDERED in Chambers at Miami, Florida, this 29th of June 2021.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:
  Clerk of Court
  Counsel of Record
